Citation Nr: 0500246	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  01-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO decision which continued a 20 
percent evaluation for a lumbosacral strain associated with 
degenerative disc disease.  In February 2003, the Board 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  In July 2003, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
 
With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Specifically, the March 2001 VA letter sent to the veteran 
dealt mainly with evidence needed to support an award of 
service connection.  Since the veteran is already service-
connected for a lumbosacral strain with degenerative disc 
disease, the RO must send a proper notice letter to the 
veteran informing him of what information is needed to 
substantiate a claim for an increased rating award and the 
respective duties of the parties to secure or submit that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the veteran's claim for entitlement to an 
increased rating for a lumbosacral strain with degenerative 
disc disease, currently evaluated as 20 percent disabling, 
the Board notes that the RO has rated this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The rating schedule 
criteria for evaluating musculoskeletal system disorders of 
the spine were changed, effective September 23, 2002, and 
again on September 26, 2003.  The Board notes that the 
veteran was given notice of the September 23, 2002, 
regulation change in correspondence from the RO dated 
December 2002 and again in the December 2003 Supplemental 
Statement of the Case.  However, he has not been given notice 
of the September 26, 2003, regulation change.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change. 

It is noted that since the last Supplemental Statement of the 
Case was issued in December 2003, evidence was received which 
is pertinent to the veteran's claim.   The RO has not 
reviewed this additional evidence.  Thus, the case must also 
be returned to the RO for its review of the additional 
evidence and, if the claim remains denied, inclusion of the 
evidence in a Supplemental Statement of the Case.   See 38 
C.F.R. § 19.37(b).
 
Finally, in October 2004, the RO received a statement from 
the veteran, in which he indicated that he would submit 
additional medical documentation from his neurologist at a 
later date.  The RO should contact the veteran and ask him to 
identify the name, address and approximate dates of treatment 
by his neurologist and then attempt to obtain these records 
as provided by the VCAA.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his lumbosacral strain 
with degenerative disc disease and 
which have not already been made part 
of the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including records from the veteran's 
neurologist.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records in order 
that he be provided the opportunity to 
submit any records.

3.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
26, 2003. 

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




